FILED: MARCH 29, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
Petitioner,
	v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
STEVEN NOVICK,
Petitioner,
	v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
(SC S49020; S49022)
(Consolidated for Opinion)
	En Banc
	On modified ballot title filed March 21, 2002.*
	No appearance by petitioner.
	Judy C. Lucas, Assistant Attorney General, Salem,
filed the modified ballot titles for respondent.  With
her on the filing memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	The new modified ballot titles are certified. 
	*333 Or 314, ___ P3d ___ (2002) (referring ballot
titles for modification); 333 Or 504, ___ P3d ___
(March 14, 2002) (referring modified ballot titles for
additional modification).
		The court in these consolidated ballot title
review proceedings determined that the Attorney
General's certified ballot titles for Initiative
Petitions 120 (2002) and 121 (2002) failed to comply
substantially with statutory standards and, under ORS
250.085(8), referred the ballot titles to the Attorney
General for modification.  Novick v. Myers, 333 Or 314,
___ P3d ___ (2002).  The Attorney General then filed
modified ballot titles for the proposed measures,
petitioner objected, and the court determined that the
modified ballot titles failed to comply substantially
with statutory standards.  Novick v. Myers, 333 Or 504,
___ P3d ___ (March 14, 2002).  The court referred the
modified ballot titles to the Attorney General for
additional modification.   See ORS 250.085(10)(b)
(directing use of procedure set out in ORS 250.085(9)
for modified ballot titles referred to Attorney General
for additional modification).
		The Attorney General has filed new modified
ballot titles for the proposed initiative measures, and
no party has objected.  See ORS 250.085(9) (setting out
period within which party may object to modified ballot
title and requiring court to certify modified ballot
title if no objection filed).
		The new modified ballot title for Initiative
Petition 120 (2002) states:

"LOWERS TO FOUR PERCENT THE STATE
TAX RATES ON PERSONAL AND CORPORATE
CAPITAL GAINS INCOME
			"RESULT OF 'YES' VOTE:  'Yes' vote
taxes corporate and personal capital gains
differently from other income, lowers that
tax rate to four percent, reducing revenue
for state expenditures.
			"RESULT OF 'NO' VOTE:  'No' vote
continues current law, under which both
personal and corporate capital gains are
taxed at same rates as all other personal and
corporate income.
			"SUMMARY:  Currently, state income
tax rates do not differentiate between
capital gains income and other income;
personal income tax rates vary between five
and nine percent, based on total income; all
corporate income is taxed at a rate of six
and six-tenths percent.  Measure lowers to
four percent the tax rate for both personal
and corporate capital gains income (as
defined for federal taxes).  All other income
would be taxed at the current rates.  State
tax revenue from personal and corporate
income is directed to the state general fund,
which funds education, public safety, human
services, and other state programs.  Measure
reduces state income tax revenues and
provides no replacement funds.  Amendments
apply to tax years beginning on or after
January 1, 2003.  Other provisions."	
		The new modified ballot title for Initiative
Petition 121 (2002) states:

"LOWERS TO FOUR PERCENT THE STATE
TAX RATES ON PERSONAL AND CORPORATE
CAPITAL GAINS INCOME
		"RESULT OF 'YES' VOTE:  'Yes' vote taxes
corporate and personal capital gains
differently from other income, lowers that
tax rate to four percent, reducing revenue
for state expenditures.
		"RESULT OF 'NO' VOTE:  'No' vote
continues current law, under which both
personal and corporate capital gains are
taxed at same rates as all other personal and
corporate income.
		"SUMMARY:  Currently, state income tax
rates do not differentiate between capital
gains income and other income; personal
income tax rates vary between five and nine
percent, based on total income; all corporate
income is taxed at a rate of six and six-tenths percent.  Measure lowers to four
percent the tax rate for both personal and
corporate capital gains income (as defined
for federal taxes).  All other income would
be taxed at the current rates.  State tax
revenue from personal and corporate income is
directed to the state general fund, which
funds education, public safety, human
services, and other state programs.  Measure
reduces state income tax revenues and
provides no replacement funds.  Amendments
apply to tax years beginning on or after
January 1, 2002.  Other provisions."

		The new modified ballot titles are certified.